Citation Nr: 1739168	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tonsils, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for squamous cell carcinoma of the tonsils (listed as squamous cell carcinoma of the bilateral tonsils, claimed as head and neck cancer).  

In June 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issue has been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of the Republic of Vietnam during service. 

2.  The evidence does not establish that that the Veteran was exposed to Agent Orange during his period of service.  

3.  The Veteran's squamous cell carcinoma of the tonsils was not present during service or for many years thereafter, and was not caused by any incident of service.  



CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the tonsils have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309 (e).  (Under 38 C.F.R. § 3.309 (e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309 (e) (Note 3.).  

"Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has squamous cell carcinoma of the tonsils that is related to service, to include as due to Agent Orange exposure.  He specifically maintains that he was exposed to Agent Orange while serving aboard the USS Bon Homme Richard, as well as the USS Constellation.  He reports that he served aboard the USS Bon Homme Richard when it was in the offshore waters of the Republic of Vietnam and, that as a plane handler, he was exposed to Agent Orange from aircraft on the ship including A4s, F8s, and some helicopters.  The Veteran also indicates that he was exposed to Agent Orange from aircraft carrying mail from the Republic of Vietnam and that he was exposed to wind blowing from the coast of the Republic of Vietnam.  He further asserts that some of the water he showered in was from the water surrounding the ship and that it may have been contaminated by Agent Orange.  He also maintains that he was exposed to debris from planes that had been exposed to Agent Orange.  The Veteran does not contend that he ever set foot in the Republic of Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran served on active duty in the Navy from February 1967 to July 1969.  His service personnel records indicate that he served aboard the USS Bon Homme Richard from January 1968 to February 1969.  Such records also indicate that he served aboard the USS Constellation from May 1969 to July 1969.  

A January 2013 response from the National Personnel Records Center (NPRC) indicates that they were unable to determine whether the Veteran served in the Republic of Vietnam.  The NPRC indicated that the Veteran served aboard the USS Bon Homme Richard which was in the official waters of the Republic of Vietnam from February 20, 1968, to March 25, 1968; April 6, 1968, to April 20, 1968; May 9, 1968, to May 30, 1968; June 4, 1968, to June 5, 1968; June 13, 1968, to July 7, 1968; July 21, 1968, to August 18, 1968; August 27, 1968, to September 14, 1968; and from April 17, 1969 to April 18, 1969.  The NPRC reported that the record provided no conclusive proof of in-country service.  

A January 2017 response from the Defense Personnel Records Information Retrieval System (DPRIS), in regard to another issue, notes that the 1968 command history and the July 1, 1968, to July 31, 1968, deck logs submitted by the USS Bon Homme Richard were reviewed.  The DPRIS reported that the history and deck logs reveal that the USS Bon Homme Richard conducted special operations on Yankee Station in the Gulf of Tonkin off the coast of the Republic of Vietnam during the periods from June 12, 1968, to June 30, 1968; July 1, 1968, to July 7, 1968; and July 21, 1968, to July 31, 1968.  The DPRIS indicated that the deck logs reveal that on June 25, 1968, an F-8E crashed at sea and sank, that the pilot was recovered with minor bruises by helicopter, and that the pilot was delivered back aboard ship.  It was noted that on July 23, 1968, the ship ceased operation of aircraft when an A-3 crashed on the flight deck when the landing gear collapsed with minor damage to the aircraft and no personnel casualties listed.  The DPRIS stated that the USS Bon Homme Richard proceeded to Subic Bay, Republic of the Philippines and Singapore for provisions, upkeep, and crew liberty during the intervening time periods.  

Additionally, the Board notes that it is also VA policy that "service in Vietnam" does not include service of a veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  It logically follows that "service in Vietnam" would also not include the service of a veteran whose only contact with Vietnam was fueling and maintaining aircraft which overflew Vietnam.  

Further, VA has considered the issue of whether Vietnam veterans of the Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels in its 2008 rulemaking and has based its definition of "service in Vietnam accordingly.  The United States Court of Appeals for the Federal Circuit has addressed this issue and upheld VA's interpretation of section 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1168, 1193-1195.

The Board also observes that the VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The updated list as of December 2014 includes multiple ships, but the USS Bon Homme Richard, as well as the USS Constellation, are not among them.  Thus, current research does not show that the USS Bon Homme Richard and the USS Constellation had "brown water" service in Vietnam.  

In light of the above, the Board finds that the evidence in the claims file is insufficient to establish the requisite service in the Republic of Vietnam to allow for a presumption of exposure to herbicide agents such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.  Nor does the evidence show actual exposure to Agent Orange.

The Veteran's service treatment records do not show treatment for squamous cell carcinoma of the tonsils.  

Post-service VA treatment records show treatment for squamous cell carcinoma of the tonsils.  Such disorder is variously diagnosed as stage IVa squamous cell carcinoma of the right tonsil, diagnosed in April 2012, and stage I squamous cell carcinoma of the left tonsil, diagnosed in April 2012; metastatic oropharyngeal cancer involving the bilateral tonsils, stage IVa on the right and stage I on the left; and locally advanced head and neck cancer with all treatment completed in August 2012.   

The Board observes that the Veteran does not contend, and that the probative evidence of record does not show, that his squamous cell carcinoma of the tonsils is related to his period of service.  In fact, the probative evidence of record is against this finding, indicating that the Veteran's current squamous cell carcinoma of the tonsils, or residuals thereof, began many years after service, without relationship to service.  

The Veteran has asserted in statements and testimony that his squamous cell carcinoma of the tonsils had its onset during his period of service.  While the Veteran is competent to report that he had throat, head, or neck problems during service or since service, he is not competent to diagnose his currently claimed squamous cell carcinoma of the tonsils as related to service, to include as due to exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Moreover, he is not competent to establish that he was exposed to Agent Orange during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  In the Veteran's case, such evidence requires a certain level of expertise given the medically complex question.  A Lay opinion is not sufficient in this case to establish exposure.  

The preponderance of the evidence is against the claim for entitlement to service connection for squamous cell carcinoma of the tonsils, to include as due to Agent Orange exposure; there is no doubt to be resolved; and service connection for squamous cell carcinoma of the tonsils, to include as due to Agent Orange exposure, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for squamous cell carcinoma of the tonsils, to include as due to Agent Orange exposure, is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


